Citation Nr: 1726304	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-21 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a shoulder disability, to include status post right clavicle fracture.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Aries F. Robinson, Agent


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew the request in February 2017.  

In his initial application for compensation, the Veteran claimed the shoulder disability as "shoulder condition left clavicle."  In his Form 9 substantive appeal, the Veteran referenced a right shoulder disability, which is supported by his treatment records.  In fact, the RO considered service connection for a right shoulder disability in its November 2012 Statement of the Case.  Accordingly, the Board interprets the claim of service connection for a shoulder disability to include both shoulders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, a remand is necessary to provide the Veteran with VA examinations and obtain etiology opinions.  

The Veteran's service treatment records show treatment for a possible right clavicle fracture while in service.  Post-service, a December 2010 treatment note shows complaints of pain, popping, and limited range of motion of the right shoulder, which the Veteran claims are related to an in-service motor vehicle accident that resulted in a right clavicle fracture, indicating a nexus with his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold").  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of his right shoulder injury.  

Additionally, the Veteran has been diagnosed with lumbar degenerative disc disease, lumbosacral intervertebral disc disease, and thoracic spondylosis without myelopathy.  He claims that his back disability began in 1982, during his period of active service.  Accordingly, the Veteran should be given a VA examination to determine the etiology of his back disability, and whether arthritis manifested to a compensable degree within one year of discharge.  See McLendon, 20 Vet. App. at 83.  

Finally, the Veteran has been diagnosed with tinnitus and claims that it began while he was in service due to working in the mess hall as a cook and firearms training.  Accordingly, he should be given a VA examination to determine the etiology of his tinnitus, and whether it manifested to a compensable degree within one year of discharge.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his shoulder injury.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all disabilities associated with the shoulders.  

b.  Is it at least as likely as not (50 percent or greater probability) that a shoulder injury had its onset during, or is otherwise etiologically related to, the Veteran's active service?

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

2.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his back disability.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all disabilities associated with the thoracolumbar spine.  

b.  Is it at least as likely as not (50 percent or greater probability) that a back disability had its onset during, or is otherwise etiologically related to, the Veteran's active service?  

c.  Is it at least as likely as not (50 percent or greater probability) that arthritis of the thoracolumbar spine manifested to a compensable degree within one year of April 28, 1983?  For purposes of this opinion, manifest to a compensable degree can be demonstrated by (i) forward flexion of the thoracolumbar spine limited to 85 degrees or less; (ii) combined range of motion of the thoracolumbar spine limited to 235 degrees or less; and/or (iii) muscle spasm, guarding, or localized tenderness.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his tinnitus.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during, or is otherwise etiologically related to, his active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that recurrent tinnitus manifested to a compensable degree within one year of April 28, 1983?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



